DETAILED ACTION
Summary
This is a final Office action in reply to the amendments filed 26 October 2022 for the application filed 22 December 2020. Claims 1, 4, and 5 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority (JP2020-139035 filed 20 August 2020; JP2019-238353 filed 27 December 2019) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Terminal Disclaimer
The terminal disclaimer filed on 21 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/130,879 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ECHIZEN et al. (US PGPub 2016/0279581 A1) in view of ARROWOOD et al. (US PGPub 2015/0147470 A1).
Regarding Claim 1, ECHIZEN discloses a composite semi-permeable membrane for reverse osmosis applications (p0016) comprising a nonwoven cloth layer base, a polymer porous layer on one surface of the nonwoven cloth layer, and a polyamide separation function layer on the polymer porous layer (i.e., a composite semipermeable membrane comprising a substrate, a porous layer provided on the substrate, and a membrane separation layer provided on the porous layer, wherein the composite semipermeable membrane is a reverse osmosis membrane; wherein the porous layer has a first surface and a second surface, the first surface of the porous layer is in direct physical contact with the substrate, and the second surface of the porous layer is in direct physical contact with the membrane separation layer; p0015).
The polyamide separation function layer (i.e., membrane separation layer) is formed by, e.g., interfacial polymerization of a polyfunctional amine with a polyfunctional acid halide (p0018); ECHIZEN further discloses the polymerization between the polyfunctional amine and the polyfunctional acid halide yields a cross-linked structure (i.e., wherein the membrane separation layer consists of a crosslinked polyamide; p0018).
ECHIZEN further discloses the polymer porous layer is a microporous layer having pore sizes of about 0.01 to 0.4 µm (p0030); thus, absent showings of unexpected results or criticality, the claimed range of an average pore diameter on the first surface and the second surface of the porous layer ranges from 5 nm to 50 nm would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention (MPEP 2144.05). The polymer porous layer has thickness of 35 µm or less and 10 µm or more (p0031), which reads upon the claimed range of a thickness of 10 µm to 100 µm between the first surface and the second surface of the porous layer.
While ECHIZEN discloses exemplary materials for the polymer porous layer include polyimides, of which polyetherimides and polyamideimides are a subclass thereof, ECHIZEN only requires that the polymer porous layer be capable of supporting the polyamide separation functional layer (p0030). ECHIZEN is deficient in explicitly disclosing the porous layer contains a polymer wherein the polymer consists of a polymer selected from one of polyetherimide and polyamideimide.
ARROWOOD discloses a thin film composite polyamide membrane comprising a porous support and a thin film polyamide active layer (abstract). The porous support has a thickness of about 25-125 µm, a broad pore size range of 0.001 to 0.5 µm, and further is made of polyetherimide, among other polymers (p0009). While ARROWOOD does not explicitly disclose that polyetherimide is preferable to the other listed polymers, such a choice of polyetherimide would have been obvious to one of ordinary skill in the art because one of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp; if this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (MPEP §2143.01 E). Advantageously, ARROWOOD discloses that such polymers provide strength but offer little resistance to fluid flow due to their relatively high porosity (p0009). Thus, absent showings of criticality or non-obviousness to the limitation that the polymer consists of a polymer selected from one of polyetherimide and polyamideimide, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found it obvious to select polyetherimide as the polymer as taught by ARROWOOD for the porous support of the composite membrane disclosed by ECHIZEN. All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).
Modified ECHIZEN is deficient in disclosing the porous layer contains a crystalline polymer or that the crystallinity of the crystalline polymer is 30% or more and 50% or less.
However, polyetherimide is commonly known to one of ordinary skill in the art as an amorphous polymer and perhaps even a semi-crystalline polymer and thus, would be expected to have low-to-moderate crystallinity. Because crystallinity is graded on a range from 0% (i.e., completely amorphous) to 100% (i.e., completely crystalline), one of ordinary skill in the art would reasonably consider amorphous polymers to at least have a crystallinity less than at least 50%. Thus, the claimed limitation that the claimed polymer (either polyetherimide or polyamideimide) has a crystallinity of 30% or more and 50% or less would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention because amorphous polymers, like polyetherimide, expectedly have low crystallinity. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Regarding the limitation “wherein a compression ratio of a portion including the porous layer and the membrane separation layer when subjected to a pressure of 5.5 MPa is 60% or less”, as described by Applicant in p0028 of the disclosure, for the composite semipermeable membrane of the claimed invention, having a suitable compression ratio allows for the membrane to be “used under conditions of high operating pressure”, e.g., when the operating pressure is 1 to 12 MPa, the membrane permeability and salt retention rate “can be maintained for a long period of time”. In the previous paragraph p0027, Applicant provided a few examples of such an operation, i.e., operating “at a pressure of 5.5 MPa for 2 hours”. In the prior art, ECHIZEN discloses that by adjusting the ratio between the thickness of the polymer porous layer and the thickness of the nonwoven cloth layer, the permeation flux retention rate can be optimized; and the thickness ratio is correlated with the compression degree of the membrane (p0033). ECHIZEN further indicates that the flux retention rate for water passing through the composite membrane at 5.5 MPa for 4 hrs can be maintained at a high value of 80% or more (p0033). Thus, ECHIZEN discloses that the taught composite semipermeable membrane can also be operated under high pressures (5.5 MPa) for extended periods of time (4 hrs compared with Applicant’s 2 hr examples) and still maintain high flux capacity. While modified ECHIZEN is deficient in explicitly disclosing or suggesting the claimed compression ratio of 60% or less, because modified ECHIZEN does make obvious the same claimed structure having the same functional capabilities, then such a limitation is inherent and therefore, would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer (Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947, Fed. Cir. 1999; MPEP §2112 I).
Regarding Claim 5, modified ECHIZEN makes obvious the claimed composite semipermeable membrane of Claim 1. Neither ECHIZEN nor ARROWOOD require that the polymer porous layer include polysulfone; rather, the prior art disclose that polysulfone is exemplary and other polymers, e.g., polyimides such as polyetherimide, can be used (i.e., wherein the porous layer is free from including polysulfones).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over ECHIZEN et al. (US PGPub 2016/0279581 A1) in view of ARROWOOD et al. (US PGPub 2015/0147470 A1), as applied to Claim 1 above, and further in view of FURUNO et al. (JP 2001252540 A, machine translation referenced herein).
Regarding Claim 4, modified ECHIZEN makes obvious the claimed composite semipermeable membrane of Claim 1. Modified ECHIZEN is deficient in disclosing a porosity of the porous layer is 30% or more and 70% or less.
FURUNO discloses a reverse osmosis composite membrane comprising a base material, a support membrane, and a separation functional layer (p0025). The support membrane is further disclosed to have a porosity “Ds” value range of 40-90% (Ds: p0023; p0033-0034), which overlaps with the claimed range of 30% or more and 70% or less. FURUNO discloses that such a porosity is a result-effective variable that can be optimized, i.e., too low of a porosity and the permeation resistance is too high (p0033), and, conversely, too high of a porosity and the support membrane strength is too low (p0034). Thus, the claimed parameter is recognized as a result-effective variable as taught by the prior art and can be optimized through routine experimentation (MPEP §2144.05 II B). Prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to control the porosity of the porous layer to the claimed 30% or more and 70% or less range as made obvious by FURUNO so that the porous layer of the composite semipermeable membrane made obvious by modified ECHIZEN would have an optimal porosity to provide sufficient strength and permeability to the membrane.

Response to Arguments
Applicant’s amendments filed 26 October 2022 and interview 04 November 2022 have been fully considered.
The rejections of Claims 1-3 under 35 U.S.C. 103 as being unpatentable over ECHIZEN et al. (US PGPub 2016/0279581 A1) with evidentiary support from LIU et al. (Membranes, 2013, 3, pg. 389-405) have been reconsidered in view of amended Claim 1; these rejections have been withdrawn. Rejections of dependent claims have also been withdrawn. ECHIZEN fails to disclose or suggest that the claimed polymer consist of one of polyetherimide or polyamideimide as claimed.
However, upon further search and consideration, Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over ECHIZEN et al. (US PGPub 2016/0279581 A1) in view of ARROWOOD et al. (US PGPub 2015/0147470 A1).
Applicant’s arguments have been considered but are not persuasive because they are directed to prior art rejections that have been withdrawn. Therefore, the arguments are not commensurate in scope with the present prior art rejections.
All other arguments have been indirectly addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777